Citation Nr: 0204609	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  01-03 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, the veteran's son, and a neighbor


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.  He died in October 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDING OF FACT

From December 1960 to October 1999 the appellant was aware of 
a legal impediment to her marriage to the veteran, namely, 
his marriage to O.V.


CONCLUSION OF LAW

The appellant was not the legal spouse of the veteran at the 
time of his death and was not party to a deemed valid 
marriage to him.  38 U.S.C.A. §§ 101(3), 103 (West 1991); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to death pension benefits on 
the basis that she is the surviving spouse of the veteran, 
who died in October 1999.  The term "surviving spouse" 
means a person of the opposite sex who was married to a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse).  38 
U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 3.50 (2001).  In 
order to establish her status as claimant, it must be shown 
that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  A marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage.  38 U.S.C.A. 
§ 103(c) (West 1991); 38 C.F.R. § 3.1(j) (2001). 

The various methods by which a valid marriage may be 
established are set forth in 38 C.F.R. § 3.205 (2001).  In 
this case, the appellant does not contend nor is there any 
evidence that there was a legal, ceremonial marriage between 
the veteran and herself.  Rather, she claims that she and the 
veteran lived together in a common-law marriage.  However, 
the parties resided in New York and Puerto Rico throughout 
the purported marriage, and neither jurisdiction recognizes 
common-law marriage.  See Ayuso-Morales v. Secretary of 
Health and Human Services, 677 F.2d 146, 147 (1982); Art. 68 
Civil Code, 31 L.P.R.A. sec. 221; in New York, common-law 
marriages are not recognized as valid, unless entered into 
prior to April 29, 1933.  See NY CLS Dom Rel § 11 (2001); 
People v. Massaro, 288 N.Y. 211 (1942).  Furthermore, since 
the veteran was legally married, he was not free to enter 
into a common-law marriage or legal marriage.

Nevertheless, where an attempted marriage is invalid by 
reason of legal impediment, in this case the veteran's legal 
marriage, VA law allows for certain attempted marriages to be 
deemed valid if certain legal requirements are met.  Such an 
attempted marriage will be deemed valid if: (a) the attempted 
marriage occurred one year or more before the veteran died; 
and (b) the claimant entered into the marriage without 
knowledge of the impediment; and (c) the claimant cohabited 
with the veteran continuously from the date of the attempted 
marriage until his death; and (d) no other claimant has been 
found to be entitled to gratuitous VA death benefits.  38 
C.F.R. § 3.52 (2001).  The term legal impediment was 
interpreted in an opinion of VA Office of the General 
Counsel, VAOPGCPREC 58-91 (O.G.C. Prec. 58-91), to include 
the requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriages.  As to that 
aspect, a claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c) (2001); 
Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval v. Brown, 7 
Vet. App. 7 (1994). 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran served on active duty from January 1952 to 
January 1954.  The veteran submitted an original claim in 
March 1975, and in that signed document he indicated that he 
had married O.V. in 1952 and had separated from her in 1961.  
He indicated that they did not live together and that he was 
paying spousal support when he was working.  Pension benefits 
were granted in a June 1975 rating decision, and thereafter 
the veteran submitted numerous Improved Pension Eligibility 
Reports to the VA wherein he checked the married and not 
living with spouse box.  

In October 1975, the veteran's wife, O.V. submitted a request 
for approval of school attendance for a son born to her and 
the veteran.  In November 1979 and February 1980, the veteran 
submitted income statements wherein he spelled out that he 
was not living with his wife but was living with and not 
married to the appellant.

The veteran died in October 1999.  At the time of his death 
he was not service connected for any disability, but was in 
receipt of special monthly pension based on the need for aid 
and attendance.  

The appellant submitted a certified claim for death pension 
benefits in November 1999.  The appellant indicated that her 
relationship to the veteran was surviving spouse.  She 
indicated that the veteran had been married one time to O.V. 
and in response to how the marriage ended, she indicated, 
"unknown."  She indicated that a child was born of the 
surviving spouse's marriage to the veteran and that she had 
continuously lived with the veteran from the date of marriage 
to the date of death.  In the remarks section, the following 
was indicated, "Widow.  Leave [sic] with the veteran for 40 
years.  She was never married.  They had 2 sons.  Please 
consider for deemed valid widow."

In response to the appellant's claim, the RO sent her a 
deemed valid development questionnaire.  The appellant 
responded that the veteran and she began their relationship 
in December 1960.  She indicated that when the veteran and 
she began living together, their relationship was meant to be 
like husband and wife.  Since she began her relationship with 
the veteran she had lived with him continuously until his 
death.  She and the veteran held themselves out openly to the 
community as husband and wife.  They were never legally 
married to each other.  The veteran was legally married to 
another person.  The appellant responded to the following 
questions:

7.  On the date in which you and the 
veteran began living together, did you 
know that the laws of the state require a 
legal ceremony in order for the marriage 
to be valid?  "No.  I have no idea of 
it."

8.  On the date in which you and the 
veteran began living together, were you 
aware of any legal impediment as to why a 
legal ceremony could not take place?  
"Yes, the veteran was already married 
and was not divorce[d]."

9.  Were you aware of the fact that 
Puerto Rico is a jurisdiction that does 
not recognize common law marriages?. . . 
You must bear in mind that this statement 
would be accepted as proof of the lack of 
knowledge of any legal impediment to such 
a marriage in the absence of evidence to 
the contrary.  "I have no knowledge of 
Puerto Rico jurisdiction at all.  Never 
knew any kind of procedure had to be 
done."

The appellant submitted an insurance policy where she is 
listed as the secondary beneficiary and spouse.  In two 
supporting statements of the marriage submitted in June 2000, 
both witnesses signed statements that indicated they were 
aware the veteran had been married to O.V. in May 1951 in a 
religious ceremony and that the marriage ended in 1960 when 
one party left the house.

The appellant submitted a Notice of Disagreement with the 
July 2000 determination that she was not the deemed valid 
widow in December 2000.  She further stated when she 
indicated "yes" to question number 8 of the questionnaire, 
that her answer was not correct.  The correct answer was 
"no," and at the time they started living together she was 
still in high school and the veteran had come to study under 
the GI Bill.  They "eloped" in December 1959, left the city 
and lived a few more weeks in Puerto Rico.  Then they left 
Puerto Rico and moved to New York.  The veteran never told 
her he was married.  She learned that he was married after 
they had lived in New York for some years and already had a 
baby.  They continued to live together and held themselves 
out as husband and wife the entire time that they lived in 
New York.  She believed that New York recognized them as 
husband and wife and she should be the deemed valid widow.

An RO hearing was conducted in April 2001.  The appellant 
testified that she cohabited with the veteran until the time 
of his death.  Her representative indicated that she should 
be the deemed valid widow since there were legal 
circumstances that prevented the appellant and the veteran 
from marrying.  The appellant met the veteran when they were 
in school together.  He was a veteran by then and she had not 
yet turned 21-years-old.  They started living together 
without being married.  They thought they would take their 
time and get to know each other and time went by.  She told 
the veteran that they had to get married and did not know 
that he was already married.  In spite of her asking to get 
married, he never told her that he was already married, but 
stated that they needed more time to get to know each other.  
They had two children together.  It was not until they 
already had 2 children that she found out he was married.  
When she found out he was married they could not eliminate 
what had already happened, so they continued to live 
together.  Wherever they went they were introduced and known 
as husband and wife.  The veteran never told her that he had 
to go back to his wife because to him, the appellant was his 
wife.  From the time they began living together there were 
never any interruptions and he never went back to his former 
wife and other children.  When he told her he was married, 
they signed papers for him to get a divorce.  Every time he 
went to his wife to ask for a divorce, she said no because 
she wanted to receive the check when he died.  If he insisted 
on getting a divorce, the wife threatened to denounce him as 
if he had never given to their children.  This was not true, 
as he had sent money to his wife for his children for many 
years.  But he had thrown out the receipts for the money he 
had sent her and he was afraid he would be put in jail.  They 
lived together for 38 years until the time of his death.  One 
witness presented testimony that the veteran and the 
appellant had lived together as husband and wife for many 
years.

The appellant submitted over 100 letters signed by personal 
acquaintances that indicated in sum that they had known the 
veteran and the appellant for many years, that they had lived 
together in the community, and that two sons were born of the 
couple.  Many indicated that they had held themselves out as 
husband and wife.  Birth certificates from the City of New 
York documented that the veteran and the appellant had two 
children born in 1961 and 1968.

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the veteran.  
Aguilar, 2 Vet. App. at 21.  The appellant has conceded that 
she did not enter a ceremonial marriage to the veteran at any 
time during their cohabitation.  The requirements for a 
common-law marriage were not met, even accepting the 
appellant's belief in the validity of such a marriage in 
Puerto Rico where they first cohabited, or in New York.  As 
neither jurisdiction recognizes common law marriage, the 
appellant is not entitled to recognition as the surviving 
spouse by common law marriage.

Finally, the appellant's attempted (common law) marriage does 
not meet the requirements of a deemed valid marriage.  The 
Board finds that the attempted marriage began at the time of 
their "elopement" and cohabitation beginning in December 
1960 in Puerto Rico.  This occurred more than one year before 
the veteran died.  Based on the appellant's statements, the 
veteran's statements during his lifetime and the numerous 
statements of the witnesses, we find that the appellant 
cohabited with the veteran continuously until his death.  

We do not find based on the evidence that the appellant 
entered into the marriage without knowledge of the 
impediment.  The appellant's knowledge must be viewed in 
terms of her state of mind at the time the invalid marriage 
was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441 
(1995).  The appellant submitted a very clear statement in 
the deemed valid questionnaire wherein she stated that on the 
date in which she and the veteran began living together, she 
was aware of a legal impediment as to why a legal ceremony 
could not take place, that being that the veteran was already 
married and was not divorced.  She later retracted this 
statement.  In her Notice of Disagreement, the appellant 
stated that she was unaware that the veteran was married 
until they had lived in New York and had a baby.  In 
testimony, she indicated that they had two children before 
she knew.  Her retraction comes after she received the July 
2000 notice and the March 2001 Statement of the Case that 
explained the reason why she was denied deemed valid widow 
status.  She changed her story based on the sole issue 
identified for the denial of her claim.  Therefore, we do not 
find her testimony credible and find that she was aware the 
appellant was married at the time their cohabitation began as 
clearly stated in the questionnaire response.  In light of 
the contradiction provided by the appellant's own statements, 
we do not have to accept her later statement as proof that 
she was unaware of the impediment.

Under VA law, only one individual may be recognized as the 
surviving spouse.  38 U.S.C.A. § 103 (West 1991).  Our 
decision is further supported by the fact from the time the 
veteran submitted his original claim in March 1975, he always 
indicated when asked that he was married, separated from his 
spouse and not married to the appellant.  The spouse also 
submitted a claim for education benefits to the VA in 1975.  
The appellant has testified that for many years the veteran 
was paying child support to his wife and had attempted to get 
his wife to grant him a divorce.  In the two supporting 
statements of the marriage submitted in June 2000, both 
witnesses indicated that they were aware the veteran had been 
married to O.V. in 1951 in a religious ceremony and that the 
marriage "ended" in 1960 when one party left the house, 
rather than by divorce.  Thus, it does not appear that during 
the veteran's lifetime, although the appellant and the 
veteran might have lived as husband and wife, that they truly 
held themselves out as husband and wife.  It appears that at 
least some in the community were aware of his pre-existing 
marriage.  This evidence does not tend to suggest that at any 
point during the 38-years of cohabitation was the appellant 
unaware of an impediment to a valid marriage between herself 
and the veteran. 

Consequently, the requirements for valid marriage or a deemed 
valid marriage have not been met.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim for recognition as surviving spouse of the veteran.  
Moreover, the evidence is not so evenly balanced as to create 
a reasonable doubt, and the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991). 

In reaching our conclusion, the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001), which 
was enacted during the pendency of this appeal.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled. 

The duty to notify the appellant and her representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  In the July 
2000 notice of the decision and by virtue of the Statement of 
the Case and Supplemental Statement of the Case issued during 
the pendency of this appeal, the appellant and her 
representative were given notice of the information 
documentary or lay evidence necessary to substantiate the 
claim for deemed valid widow status.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO developed the necessary information in the 
questionnaire send to the appellant and associated all of the 
evidence submitted by the appellant with the claims folder.  
The appellant has not referenced any unobtained evidence that 
might aid in substantiating the claim or that might be 
pertinent to the bases of the denial of the claim.  A hearing 
was conducted before the RO and a transcript associated with 
the claims folder.  The appellant was notified that a portion 
of the hearing testimony was lost and she was given the 
option to testify again.  In a July 2001 letter, the 
appellant waived any additional hearing.  The VCAA provisions 
for VA examination are not for application.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  



ORDER

Recognition of the appellant as the veteran's surviving 
spouse for the purpose of establishing eligibility for 
Department of Veterans Affairs benefits is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

